Mr. Justice Leech delivered the opinion of the court; This is an action to recover inheritance taxes over-paid by plaintiff to the State of Illinois in the amount of $1,086.95. The suit was begun by said plaintiff, Felix A. Wallace by verified declaration and filed in this Honorable Court April 12,1928. The defendant, State of Illinois, lias filed no answer, plea or other pleading of which. plaintiff .has had notice. Plaintiff duly appealed to the County Court of Cook County from the order of the county judge of said county fixing said tax at $7,171.38. Plaintiff’s verified declaration shows that plaintiff’s claim has not been presentéd to an official, individual or corporation or to any tribunal other than to this Honorable Court and that plaintiff has not received any part of the same. The bill of particulars, plaintiff’s, exhibit A, sets forth that the amount of said inheritance tax paid was the amount of the original assessment by the said county judge, less the discount of 5% allowed by law, namely, $6,812.81 and that the County Court of Cook County reduced said tax to $6,027.22 and that this latter amount less 5% discount is provided by law, was and is now the full amount of tax the State of Illinois is entitled to, namely, $5,725.86, an overpayment to the State of Illinois of $1,086.95; all of which facts are supported by the evidence in the form of exhibits B, C, D, and E, duly authenticated copies of the public records,- respectively, of letters testamentary, order fixing the tax, receipt and acknowledgment of the payment thereof, and final order and judgment of the County Court of Cook County reducing said tax. The Attorney General has filed a statement with the recommendation that the claim be allowed. We, therefore, allow the claimant the sum of $1,086.95.